                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        JANE DOE 1, et al.,                             Case No. 18-cv-02349-BLF (VKD)
                                                           Plaintiffs,
                                   9
                                                                                            ORDER RE DISCOVERY PLAN
                                                     v.
                                  10
                                                                                            Re: Dkt. No. 251
                                  11        KEVIN K. MCALEENAN, et al.,
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            As directed by the Court, the parties have submitted their respective views regarding a plan

                                  14   for completing the remainder of jurisdictional discovery. Dkt. No. 251. Where the parties agree,

                                  15   the Court has adopted the agreed portions of their plan. Where the parties disagree, the Court

                                  16   resolves the disagreement as explained below.

                                  17   I.       JURISDICTIONAL DISCOVERY
                                  18            A.        Review and Reproduction of Redacted / Privileged Documents
                                  19            The parties advise that defendants completed their production of documents relating to

                                  20   jurisdictional discovery on April 30, 2019. Defendants have redacted some responsive documents

                                  21   based on the assertion of one or more governmental privileges and have demanded that plaintiffs

                                  22   return other responsive documents that defendants say were inadvertently produced without

                                  23   necessary redactions to account for one or more governmental privileges.

                                  24            On September 6, 2019, the Court issued an order resolving the parties’ disputes as to

                                  25   defendants’ assertions of the law enforcement and deliberative process privileges for a

                                  26   representative sample of 57 documents. In light of that order, defendants agreed to re-review

                                  27   approximately 115 documents that include materials the government claims are privileged. The

                                  28   parties disagree about the timing and nature of this re-review. The Court resolves these disputes
                                   1   as follows:

                                   2                 1. Defendants will complete their re-review of the approximately 115 agreed

                                   3                    documents for production to plaintiffs by October 23, 2019.1 The review will be

                                   4                    comprehensive and not piecemeal. For each document, defendants shall advise

                                   5                    plaintiffs of any and all claims of privilege or of any other reason, including

                                   6                    classification, that the document cannot be produced to plaintiffs in unredacted

                                   7                    form.

                                   8                 2. If disputes remain, the parties may present those disputes to the Court for resolution

                                   9                    using the discovery dispute resolution procedures in the Court’s Standing Order for

                                  10                    Civil Cases, including the timing procedures of subsection (b), except that if the

                                  11                    parties require more than 1,500 words for their respective positions, they may

                                  12                    stipulate to greater word limits. Unredacted copies of disputed documents shall be
Northern District of California
 United States District Court




                                  13                    submitted for in camera review.2 In addition, defendants shall present their

                                  14                    privilege claims so that the Court may easily identify and rule upon each discrete

                                  15                    privilege claim within a document. Any disputes arising out of defendants’ attempt

                                  16                    to claw back documents are subject to the procedure set out in the Court’s October

                                  17                    8, 2019 order (Dkt. No. 249).

                                  18          B.        Depositions of Defendants’ Representatives
                                  19          The parties have agreed that defendants will provide representatives to testify in deposition

                                  20
                                       1
                                  21     This date is more than two weeks from the date defendants agreed to begin undertaking the
                                       review of these particular documents and more than six weeks from the date of the Court’s
                                  22   September 6, 2019 order regarding the sample documents. Defendants have had well over a year
                                       to review the documents produced in this matter for privileges and classification. Defendants
                                  23   advised the Court that it began efforts to “remediate the classified spill” in late May or early June
                                       2019. See Dkt. No. 197 at 2. On June 7, 2019, defendants advised the Court that they were
                                  24   continuing to review for classified documents previously produced but not subject to a pending
                                       discovery dispute. Dkt. No. 201 at 2–3 (“Defendants wish to reiterate that classification review
                                  25   remains pending for other documents that are not part of the Joint Discovery Letter Brief [Dkt. No.
                                       180]. . . . As a result of the identified classified information found in documents previously
                                  26   produced, Defendants are reviewing documents that were produced on April 30, 2019, to evaluate
                                       whether additional documents contain classified information.”).
                                  27   2
                                         If any documents cannot be submitted to the undersigned magistrate judge because of a security
                                  28   classification, defendants shall so advise the Court so that those documents may be submitted to
                                       the presiding district judge for review.
                                                                                         2
                                   1   regarding certain topics pursuant to Rule 30(b)(6). The parties dispute whether the depositions

                                   2   may be conducted in two phases, and they also dispute the timing of the depositions. The Court

                                   3   resolves these disputes as follows:

                                   4               1. Plaintiffs may notice defendants’ depositions on a subset of the agreed topics (e.g.,

                                   5                  topics addressed to document discovery only). The parties must confer regarding

                                   6                  dates for the depositions, but the depositions shall take place no later than

                                   7                  November 15, 2019 unless the parties mutually agree otherwise.

                                   8               2. Plaintiffs may notice defendants’ depositions on the remaining agreed topics at

                                   9                  some later date (e.g., topics addressed to the nature of the alleged change in agency

                                  10                  policy). However, plaintiffs may not re-notice for further deposition those topics

                                  11                  on which plaintiffs have already obtained testimony from defendants’

                                  12                  representatives, absent leave of the Court for good cause shown or stipulation of
Northern District of California
 United States District Court




                                  13                  the parties.

                                  14               3. Nothing in this order precludes plaintiffs from serving requests for admissions

                                  15                  instead of or in addition to taking deposition testimony.

                                  16          C.      Protective Order Designations
                                  17          The parties advise that they have agreed to reserve all protective order designation disputes

                                  18   until the conclusion of jurisdictional discovery so that they may focus their efforts on those

                                  19   documents most critical to the jurisdictional question at issue. Plaintiffs also say they have agreed

                                  20   to provide a list of disputed designations to defendants. Any disputes about those designations

                                  21   shall be addressed in accordance with the procedures set out in the amended protective order,

                                  22   which the Court will enter separately.

                                  23          D.      Discovery Dispute Resolution
                                  24          The Court understands that the parties may ask the Court to resolve additional disputes

                                  25   concerning privileges, protective order designations, and other matters, in addition to those

                                  26   discussed above. The Court’s Standing Order on Civil Cases is intended to provide a mechanism

                                  27   for the parties to bring such disputes to the Court. The Court expects the parties to cooperate in

                                  28   submission of disputes to the Court, including complying with the deadlines that follow from one
                                                                                         3
                                   1   party’s demand for a conference of counsel. The Court declines to order any different procedures

                                   2   or timing for resolution of such disputes at this time.

                                   3   II.    FURTHER PROCEEDINGS
                                   4          By November 30, 2019, the parties must file a status report with the Court advising the

                                   5   Court of the status of their efforts to complete the remaining jurisdictional discovery.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 15, 2019

                                   8

                                   9
                                                                                                     VIRGINIA K. DEMARCHI
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
